Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The Non-Final Office Action of September 8, 2021, indicated that claimed 47 was objected to.  Applicant amended the claims on December 8, 2021, to incorporate the limitations of claim 47 into independent claim 41.  As such, and consistent with the allowed methods claims of parent U.S. Pat. No. 10,314,800, the claimed product claims are allowed.  As noted by Examiner Dennis Heyer, the instant claims would be allowed if independent claim 47 were rewritten in independent form.  As such:
Claims 41-46, 48, 50-58, 63, 67, and 72 are allowed.
	Claims 1-40, 47, 49, 59-62, 64-66, 68-71, and 73-118 are canceled.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628